PD-0763-15
                                                                          COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
November 2, 2015                                                          Transmitted 11/2/2015 2:56:38 PM
                                                                            Accepted 11/2/2015 3:42:40 PM
                                                                                            ABEL ACOSTA
                               Cause No. PD-0763-15                                                 CLERK
                           COURT OF CRIMINAL APPEALS
                                   OF TEXAS

      STATE OF TEXAS,                         §
              Petitioner,                     §
                                              §        FROM THE
                                                       FOURTH COURT OF
      vs.                                     §
                                                       APPEALS
                                              §        SAN ANTONIO, TEXAS
      DONALD HUFF,                            §        04-13-00891-CR
             Respondent.                      §


                      MOTION FOR BOND PENDING APPEAL

     TO THE HONORABLE JUDGES OF SAID COURT:

            COMES NOW, DONALD HUFF, Appellant in the above-styled and

     numbered cause, and pursuant to Texas Code of Criminal Procedure Article 44.04

     requests that this Court grant him a bond pending his appeal:

                                                  I.

            Appellant was tried and convicted by a jury in the 226th Judicial District

     Court and was sentenced by Judge Harle to 45 years in the Texas Department of

     Criminal Justice for the offense of felony murder. On April 8, 2015 the Fourth

     Court of Appeals reversed the case and remanded it for a new trial. The State filed

     a Motion for Rehearing which was denied on May 11, 2015. Subsequently, the State

     filed a Petition for Discretionary Review on July 9, 2015. This Court has not yet

     granted or refused the State’s request for Discretionary Review.

            Thus, pursuant to the Texas Code of Criminal Procedure Article 44.04(h)
Appellant requests that this Court set reasonable bail pending the final outcome of

this matter. This was a felony murder where the underlying felony was driving while

intoxicated 3rd or more. Bond was originally set on this case in the amount of

$75,000.

       WHEREFORE, DEFENDANT PRAYS that this Court grant him reasonable

bail while the State’s Petition for Discretionary Review is pending in this Court.


                                          Respectfully submitted:

                                          ______________________________
                                          DAYNA L. JONES
                                          Bar No. 24049450
                                          LAW OFFICE OF DAYNA L. JONES
                                          1800 McCullough Avenue
                                          San Antonio, Texas 78212
                                          (210) 255-8525 office
                                          (210) 223-3248 facsimile

                                          Attorney for Defendant,
                                          DONALD HUFF


                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above foregoing document has been

delivered via email to Bexar County Assistant District Attorney Nathan Morey at

Nathan.morey@bexar.org on November 2, 2015.


                                                 ______________________
                                                 DAYNA L. JONES
                          Cause No. PD-0763-15
                      COURT OF CRIMINAL APPEALS
                              OF TEXAS

 STATE OF TEXAS,                         §
         Petitioner,                     §
                                         §      FROM THE
                                                FOURTH COURT OF
 vs.                                     §
                                                APPEALS
                                         §      SAN ANTONIO, TEXAS
 DONALD HUFF,                            §      04-13-00891-CR
        Respondent.                      §


 ORDER ON DEFENDANT’S MOTION FOR BOND PENDING APPEAL

       On November ______, 2015 came to be considered Defendant’s Motion for

Bond Pending Appeal pursuant to Texas Code of Criminal Procedure Article

44.04(h). After consideration it is the opinion of this Court that the Defendant is

entitled to a bond pending appeal and the Appellant’s Motion is GRANTED and

bail is set at $_________________.




                                                    ________________________
                                                      JUDGE PRESIDING